08-3188-ag
Lin v. Holder
                                                                                BIA
                                                                          Abrams, IJ
                                                                        A 95 673 818
                 UNITED STATES COURT OF APPEALS
                     FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 4 th day of February, two thousand ten.

PRESENT:
          JON O. NEWMAN,
          ROSEMARY S. POOLER,
          DEBRA ANN LIVINGSTON,
                       Circuit Judges.
___________________________________

BO LIN LIN, A/K/A PAUL CHANG,
         Petitioner,
                v.                                                 08-3188-ag
                                                                          NAC
ERIC H. HOLDER JR., 1 UNITED STATES
ATTORNEY GENERAL,
         Respondent,
___________________________________

FOR PETITIONER:                Feng Li, New York, New York.
FOR RESPONDENT:                Michael F. Hurtz, Acting Assistant
                               Attorney General, Barry J. Pettinato,
                               Assistant   Director,    Tim   Ramnitz,
                               Attorney,   Office    of    Immigration
                               Litigation, Civil Division, United
                               States    Department     of    Justice,
                               Washington, D.C.



         1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
General Eric H. Holder Jr. is automatically substituted for former
Attorney General Michael B. Mukasey as respondent in this case.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review is
DENIED.

     Petitioner Bo Lin Lin, a native and citizen of China,
seeks review of a June 19, 2008 order of the BIA affirming the
June 28, 2006 decision of Immigration Judge (“IJ”) Steven R.
Abrams denying his applications for asylum, withholding of
removal, and relief under the Convention Against Torture
(“CAT”). In re Bo Lin Lin, No. A 95 673 818 (B.I.A. June 19,
2008), aff’g No. A 95 673 818 (Immig. Ct. N.Y. City June 28,
2006). We assume the parties’ familiarity with the underlying
facts and procedural history in this case.

     When the BIA adopts the decision of the IJ and
supplements the IJ’s decision, this Court reviews the decision
of the IJ as supplemented by the BIA.        See Yan Chen v.
Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).        This Court
reviews the agency’s factual findings under the substantial
evidence standard. 8 U.S.C. § 1252(b)(4)(B); see also Manzur
v. U.S. Dep’t of Homeland Sec., 494 F.3d 281, 289 (2d Cir.
2007). We review de novo questions of law and the application
of law to undisputed fact.      See, e.g., Salimatou Bah v.
Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

     The agency properly found that Lin failed to demonstrate
that he had a well-founded fear of future persecution based on
his claim that his parents’ Falun Gong activities had been
imputed to him and that officials in China would become aware
of his Falun Gong activities in the U.S. To establish asylum
eligibility based on a fear of future persecution, an
applicant must show that he or she subjectively fears
persecution and that this fear is objectively reasonable.
Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).
A fear is not objectively reasonable if it lacks “solid
support” in the record and is merely “speculative at best.”
Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005).

     Contrary to Lin’s argument that his parents’ Falun Gong
activities were imputed to him, Lin’s testimony fails to
support his claim that the police were looking for him in
order to arrest or persecute him. Lin failed to provide any
corroboration from his uncle, who purportedly told Lin that
the police were looking for him. The only corroboration that
Lin did submit to support his testimony was a letter from his
parents, which the agency reasonably afforded limited

                             -2-
probative weight, given that it was unauthenticated. 2  See
Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 341-42
(2d Cir. 2006).

     Lin also argues that the agency erred in making its
burden finding where he participated in a Falun Gong rally
outside the Chinese consulate in the U.S., his picture could
have been taken by consulate cameras, and there is a chance
that officials in China would have seen his picture at the
rally.    Contrary to Lin’s argument, this is not “solid
support” for his contention that the authorities in China are
aware or will become aware of his Falun Gong activities in the
United States, making his claim of a well-founded fear
“speculative at best.” Jian Xing Huang, 421 F.3d at 129; see
also Hongsheng Leng v. Mukasey, 528 F.3d 135, 142 (2d Cir.
2008). Accordingly, the agency properly denied Lin’s asylum
application to the extent it was based on his fear of future
persecution. See 8 U.S.C. § 1252(b)(4)(B); see also Manzur,
494 F.3d at 289.

     Inasmuch as Lin failed to meet the burden of proof for
asylum, he also failed to meet the higher burden of proof
necessary to establish eligibility for withholding of removal.
See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).
Finally, because Lin fails to challenge the BIA’s denial of
his application for CAT relief, we consider any such argument
waived. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1
(2d Cir. 2005).
     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, the pending motion
for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




    2
     In Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391,
404-05 (2d Cir. 2005), we held that the agency errs when it
rejects a document because it was not authenticated pursuant
to the procedures set forth in 8 C.F.R. § 287.6.       Here,
however, the letter at issue was not an official document of
the sort described in the regulation.     Rather, it was an
unsworn letter with no indicia of authenticity. Under these
circumstances, we find no error in the IJ’s refusal to give
the document “much weight.”

                             -3-